- Produced by Pellegrini and Associates, Inc. | 134 Spring Street New York NY 10012 | (212) 925-5151 BlackRock Credit Allocation Income Trust IV Cusip: 092508100 Ticker: BTZ Record Date November 13, 2009 Pay Date November 30, 2009 Distribution Amount per share $ 0.1000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long- term capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.0478 48% $ 0.0478 48% Net Realized Short-Term Capital Gains $ - 0% $ - 0% Net Realized Long-Term Capital Gains $ - 0% $ - 0% Return of Capital $ 0.0522 52% $ 0.0522 52% Total (per common share) $ 0.1000 100% $ 0.1000 100% Average annual total return (in relation to NAV) for the inception to date ending on October 31, 2009 -9.53% Current fiscal period's annualized distribution rate as a percentage of NAV as of October 31, 2009 9.49% Cumulative total return (in relation to NAV) for the fiscal year through October 31, 2009 41.06% Cumulative fiscal year distribution rate expressed as a percentage of NAV as of October 31, 2009 0.79% You should not draw any conclusions about the Trusts investment performance from the amount of this distribution or from the terms of the Trust's Managed Distribution Plan. The Trust estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Trust is paid back to you. A return of capital does not necessarily reflect the Trusts investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Trusts investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Trust will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Credit Allocation Income Trust IV Cusip: 092508100 Ticker: BTZ Record Date December 15, 2009 Pay Date December 18, 2009 Distribution Amount per share $ 0.1000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long- term capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.0300 30% $ 0.0777 39% Net Realized Short-Term Capital Gains $ - 0% $ - 0% Net Realized Long-Term Capital Gains $ - 0% $ - 0% Return of Capital $ 0.0700 70% $ 0.1223 61% Total (per common share) $ 0.1000 100% $ 0.2000 100% Average annual total return (in relation to NAV) for the inception to date ending on November 30, 2009 -8.70% Annualized current distribution rate expressed as a percentage of NAV as of November 30, 2009 9.40% Cumulative total return (in relation to NAV) for the fiscal year through November 30, 2009 1.87% Cumulative fiscal year distributions as a percentage of NAV as of November 30, 2009 1.57% You should not draw any conclusions about the Trusts investment performance from the amount of this distribution or from the terms of the Trust's Managed Distribution Plan. The Trust estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Trust is paid back to you. A return of capital does not necessarily reflect the Trusts investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Trusts investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Trust will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Credit Allocation Income Trust IV Cusip: 092508100 Ticker: BTZ Record Date December 31, 2009 Pay Date January 11, 2010 Distribution Amount per share $ 0.1000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long- term capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.0220 22% $ 0.0997 33% Net Realized Short-Term Capital Gains $ - 0% $ - 0% Net Realized Long-Term Capital Gains $ - 0% $ - 0% Return of Capital $ 0.0780 78% $ 0.2003 67% Total (per common share) $ 0.1000 100% $ 0.3000 100% Average annual total return (in relation to NAV) for the inception to date ending on November 30, 2009 -8.70% Annualized current distribution rate expressed as a percentage of NAV as of December 31, 2009 9.38% Cumulative total return (in relation to NAV) for the fiscal year through November 30, 2009 1.87% Cumulative fiscal year distributions as a percentage of NAV as of December 31, 2009 2.34% You should not draw any conclusions about the Trusts investment performance from the amount of this distribution or from the terms of the Trust's Managed Distribution Plan. The Trust estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Trust is paid back to you. A return of capital does not necessarily reflect the Trusts investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Trusts investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Trust will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Credit Allocation Income Trust IV Cusip: 092508100 Ticker: BTZ Record Date February 12, 2010 Pay Date February 26, 2010 Distribution Amount per share $ 0.1000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.0634 63% $ 0.2012 50% Net Realized Capital Gains $ - 0% $ - 0% Return of Capital $ 0.0366 37% $ 0.1988 50% Total (per common share) $ 0.1000 100% $ 0.4000 100% The Trust estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Trust is paid back to you. A return of capital does not necessarily reflect the Trusts investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Trusts investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Trust will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BTZ BlackRock Credit Allocation Income Trust IV Cusip: Ticker: BTZ Record Date March 15, 2010 Pay Date March 31, 2010 Distribution Amount per share $ 0.10000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.07505 75% $ 0.27624 55% Net Realized Capital Gains $ - 0% $ - 0% Return of Capital $ 0.02495 25% $ 0.22376 45% Total (per common share) $ 0.10000 100% $ 0.50000 100% The Trust estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Trust is paid back to you. A return of capital does not necessarily reflect the Trusts investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Trusts investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Trust will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BTZ BlackRock Credit Allocation Income Trust IV Cusip: Ticker: BTZ Record Date April 15, 2010 Pay Date April 30, 2010 Distribution Amount per share $ 0.10000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized capital gains and return of capital. All amounts are expressed per common share. % Breakdown of the % Breakdown Total Cumulative Total Cumulative of the Current Distributions for the Distributions for the Current Distribution Distribution Fiscal Year to Date Fiscal Year to Date Net Investment Income $ 0.05157 52% $ 0.32781 55% Net Realized Capital Gains $ - 0% $ - 0% Return of Capital $ 0.04843 48% $ 0.27219 45% Total (per common share) $ 0.10000 100% $ 0.60000 100% The Trust estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Trust is paid back to you. A return of capital does not necessarily reflect the Trusts investment performance and should not be confused with yield or income . The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Trusts investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Trust will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257
